                                                        United States District Court
                                                        Central District of California
                                                                    AMENDED
 UNITED STATES OF AMERICA vs.                                                 Docket No.              CR 17-475-MWF

 Defendant     Ugo Chijioke                                                   Social Security No. 3         3     0     6
       Nails, Kenneth E.;
       Akabueze, Eugene;
       Ezengo, Paulims;
       Chijioke Ugo Okorie
                                                                              (Last 4 digits)
       Okore, Ugochukwu John;
       Mails, Kenneth;
       Nails, Kenneth Everett
 akas: English, Olde

                                     AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
      In the presence of the attorney for the government, the defendant appeared in person on this
      date.                                                                                                             4      9    2018


 COUNSEL                                                                 Anthony Eaglin, CJA
                                                                           (Name of Counsel)
     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense of:

                               Count 1 of the Information: Conspiracy to Commit Bank Fraud in violation of
                               18 U.S.C. Section 1349

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient
AND PROB/             cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and
  COMM                convicted and ordered that:
  ORDER

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $91,162.31, pursuant to 18 U.S.C.
§ 3663A. The amount of restitution ordered shall be paid as set forth in this judgment, and as set forth in a
separate victim list prepared by the Probation Office. If the defendant makes a partial payment, payees
Wells Fargo Bank, Chase, American Express and Capital One shall receive an approximately proportional
payment until paid in full, then payment shall be made to Priority One.

The Court finds from a consideration of the record that the defendant's economic circumstances allow for
restitution payments pursuant to the following schedule: Restitution shall be due during the period of
imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate
Financial Responsibility Program. If any amount of the restitution remains unpaid after release from custody,
monthly payments of at least 10% of defendant's gross monthly income, but not less than $100, whichever is

CR-104 (docx 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 6
 USA vs.      Ugo Chijioke                                       Docket No.:   CR 17-475-MWF

greater, shall be made during the period of supervised release. These payments shall begin 30 days after
the commencement of supervision.

The defendant shall comply with General Order No. 01-05.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and
provide all necessary treatment.

Pursuant to the Sentencing Reform Act of 1984, it is the Judgment of the Court that the defendant is hereby
committed on Count One of the Information to the custody of the Bureau of Prisons for a term of thirty (30)
months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five (5)
years under the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation Office
            and General Order 18-10.

         2. The defendant shall not commit any violation of local, state, or federal law or ordinance.

         3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
            submit to one drug test within 15 days of release from custody and at least two periodic drug tests
            thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         4. The defendant shall participate in an outpatient substance abuse treatment and counseling
            program that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation
            Officer. The defendant shall abstain from using alcohol and illicit drugs, and from abusing
            prescription medications during the period of supervision.

         5. During the period of community supervision, the defendant shall pay the special assessment and
            restitution in accordance with the orders of this judgment pertaining to such payment.

         6. The defendant shall comply with the immigration rules and regulations of the United States, and if
            deported from this country, either voluntarily or involuntarily, not reenter the United States illegally.
            The defendant is not required to report to the Probation Office while residing outside of the United
            States; however, within 72 hours of release from any custody or any reentry to the United States
            during the period of Court-ordered supervision, the defendant shall report for instructions to the
            United States Probation Office located at: the former United States Court House, 312 North Spring
            Street, Room 600, Los Angeles, California 90012.

         7. When not employed or excused by the Probation Officer for schooling, training, or other
            acceptable reasons, the defendant shall perform 20 hours of community service per week as
            directed by the Probation Office.

         8. The defendant shall not be employed by, affiliated with, own or control, or otherwise participate,
            directly or indirectly, in the conduct of the affairs of any financial institution insured by the Federal
            Deposit Insurance Corporation.

CR-104 (docx 10/15)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 2 of 6
 USA vs.      Ugo Chijioke                                     Docket No.:   CR 17-475-MWF

         9. The defendant shall not obtain or possess any driver's license, Social Security number, birth
            certificate, passport or any other form of identification in any name, other than the defendant's true
            legal name, nor shall the defendant use, any name other than his true legal name without the prior
            written approval of the Probation Officer.

         10. The defendant shall cooperate in the collection of a DNA sample from the defendant.

         11. The defendant shall apply all monies received from income tax refunds to the outstanding court-
             ordered financial obligation. In addition, the defendant shall apply all monies received from lottery
             winnings, inheritance, judgments and any anticipated or unexpected financial gains to the
             outstanding court-ordered financial obligation.

         12. The defendant shall possess and use only those computers and computer-related devices, screen
             user names, passwords, email accounts, and internet service providers (ISPs) that have been
             disclosed to the Probation Officer upon commencement of supervision. Any changes or additions
             are to be disclosed to the Probation Officer prior to the first use. Computers and computer-related
             devices include personal computers, personal data assistants (PDAs), internet appliances,
             electronic games, cellular telephones, and digital storage media, as well as their peripheral
             equipment, that can access, or can be modified to access, the internet, electronic bulletin boards,
             and other computers.

         13. All computers, computer-related devices, and their peripheral equipment, used by the defendant
             shall be subject to search and seizure. This shall not apply to items used at the employment's site,
             which are maintained and monitored by the employer.

         14. The defendant shall comply with the rules and regulations of the Computer Monitoring Program.
             The defendant shall pay the cost of the Computer Monitoring Program, in an amount not to
             exceed $32 per month per device connected to the internet.

         15. The defendant shall participate in mental health treatment, which may include evaluation and
             counseling, until discharged from the treatment by the treatment provider, with the approval of the
             Probation Officer.

         16. The defendant shall submit his person, and any property, residence, and vehicle to search at any
             time, with or without warrant, by any law enforcement or Probation Officer with or without
             reasonable suspicion concerning a violation of a condition of supervised release or unlawful
             conduct by the defendant, and by any Probation Officer in the lawful discharge of the officer's
             supervision function.

The Court authorizes the Probation Office to disclose the Presentence Report, and/or any previous mental
health evaluation or reports, to the treatment provider. The treatment provider may provide information
(excluding the Presentence report), to State or local social service agencies (such as the State of California,
Department of Social Service), for the purpose of the client's rehabilitation.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
sentencing judge.

The Court informs defendant of his right to appeal.

CR-104 (docx 10/15)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 3 of 6
 USA vs.      Ugo Chijioke                                                      Docket No.:     CR 17-475-MWF



The Court dismisses Count Two upon motion by the government.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of
 Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision,
 reduce or extend the period of supervision, and at any time during the supervision period or within the maximum period
 permitted by law, may issue a warrant and revoke supervision for a violation occurring during the supervision period.



            May 3, 2019
            Date                                                      HON. MICHAEL W. FITZGERALD, U.S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other
 qualified officer.

                                                                      Clerk, U.S. District Court




            May 3, 2019                                         By    /s/ V.R. Vallery
            Filed Date                                                Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                          While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local         10. the defendant shall not associate with any persons engaged in
         crime;                                                                     criminal activity, and shall not associate with any person
 2.    the defendant shall not leave the judicial district without the              convicted of a felony unless granted permission to do so by
         written permission of the court or probation officer;                      the probation officer;
 3.    the defendant shall report to the probation officer as directed        11. the defendant shall permit a probation officer to visit him or her
         by the court or probation officer and shall submit a truthful              at any time at home or elsewhere and shall permit
         and complete written report within the first five days of each             confiscation of any contraband observed in plain view by the
         month;                                                                     probation officer;
 4.    the defendant shall answer truthfully all inquiries by the             12. the defendant shall notify the probation officer within 72 hours
         probation officer and follow the instructions of the probation             of being arrested or questioned by a law enforcement officer;
         officer;                                                             13. the defendant shall not enter into any agreement to act as an
 5.    the defendant shall support his or her dependents and meet                   informer or a special agent of a law enforcement agency
         other family responsibilities;                                             without the permission of the court;
 6.    the defendant shall work regularly at a lawful occupation              14. as directed by the probation officer, the defendant shall notify
         unless excused by the probation officer for schooling,                     third parties of risks that may be occasioned by the
         training, or other acceptable reasons;                                     defendant’s criminal record or personal history or
 7.    the defendant shall notify the probation officer at least 10 days            characteristics, and shall permit the probation officer to make
         prior to any change in residence or employment;                            such notifications and to conform the defendant’s compliance
 8.    the defendant shall refrain from excessive use of alcohol and                with such notification requirement;
         shall not purchase, possess, use, distribute, or administer          15. the defendant shall, upon release from any period of custody,
         any narcotic or other controlled substance, or any                         report to the probation officer within 72 hours;
         paraphernalia related to such substances, except as
         prescribed by a physician;
 9.    the defendant shall not frequent places where controlled
         substances are illegally sold, used, distributed or
         administered;




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 6
 USA vs.      Ugo Chijioke                                                  Docket No.:   CR 17-475-MWF

     The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the
fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1).
Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining
to restitution, however, are not applicable for offenses completed prior to April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall
pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

        The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material
change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required
by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion
or that of a party or the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18
U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the
United
                          States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.



                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
 defendant shall not apply for any loan or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
 pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of
 all other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of
 $500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                             These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 5 of 6
 USA vs.      Ugo Chijioke                                                   Docket No.:     CR 17-475-MWF



                                                                    RETURN

  I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                 to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                            to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                   United States Marshal


                                                          By
            Date                                                   Deputy Marshal

                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.
                                                                   Clerk, U.S. District Court


                                                          By
            Filed Date                                             Deputy Clerk




                                              FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend
the term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                      Defendant                                                            Date




                      U. S. Probation Officer/Designated Witness                                  Date




CR-104 (docx 10/15)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 6 of 6
